DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 20, 2020 has been entered.
Claims 1-15, 19-27 and 29-43 are cancelled.
Claims 16-18 and 28 are pending.
Claims 16 and 17 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The listing of the claims is objected to because of the following informalities:  the listing of the claims indicates that claims 19-31 are canceled, and that claims 29-43 are cancelled, but claim 28 is also listed as previously presented. Accordingly, the listing of the claims should indicate that claims 19-27 and 29-43 are canceled. Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 16, 18, 25 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (U.S. Patent Application Publication No. 2016/0024524, published Jan. 28, 2016, now U.S. Patent No. 9,885,033, issued Feb. 6, 2018) is withdrawn in light of the amendment of claim 16.

The rejection of claims 17 and 28 under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent Application Publication No. 2016/0024524, published Jan. 28, 2016, now U.S. Patent No. 9,885,033, issued Feb. 6, 2018) in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0186919, published Jul 3, 2014) is withdrawn in light of the amendment of claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent No. 9,885,033, issued Feb. 6, 2018) in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0186919, published Jul 3, 2014) and Church et al. (U.S. patent Application Publication No. 2016/0168592, published Jun. 16, 2016).
Claim 16 as currently amended is drawn to a method for creating a culture of modified cells, the method comprising providing to a plurality of cells:
(a)     a polynucleotide encoding a tracrRNA sequence, 
(b)    a crPolynucleotide. And
(c)    a Cas endonuclease to a cell,
wherein the tracrRNA and crPolynucleotide form a guide polynucleotide, wherein the crPolynucleotide comprises at least one deoxyribonucleotide, wherein said guide polynucleotide and Cas endonuclease form a guide polynucleotide Cas endonuclease complex, wherein the Cas endonuclease introduces a double strand break at a target site in at least one cell, thereby producing at least one modified cell; wherein the at least one modified cell comprises at least one nucleotide difference at the target site as compared to a non-modified cell: and selecting the at least one modified cell and placing it in a culture medium, and generating a culture of modified cells therefrom.
Claim 17 as currently amended is drawn to the method of claim 16, further comprising providing a donor DNA to said plurality of cells, wherein said donor DNA comprises a polynucleotide of interest.
Claim 18 is drawn to the method of claim 16, further comprising identifying at least one cell that has a modification at said target, wherein the modification at said target site is selected 
Claim 28 is drawn to the method of claim 16, further comprising introducing a polynucleotide modification template into the cell, wherein said polynucleotide modification template comprises at least one nucleotide modification as compared to the nucleotide sequence of said target site.
Joung et al. teach a method comprising expressing in or introducing into a cell a guide RNA and a Cas endonuclease, wherein the guide polynucleotide and Cas endonuclease are capable of forming a complex that enables the Cas endonuclease to introduce a double strand break at a target site, and wherein the guide RNA includes one or more deoxyribonucleotides (column 4 line 41 to column 6 line 25; column 12 lines 21-27; Fig. 1; claims 1-3). The guide RNA may comprise a crNucleotide and a tracrRNA singly or separately, may be a deoxyribonucleotide sequence or a combination of a deoxyribonucleotide and ribonucleotide sequence (column 2 lines 11-17; column 4 line 41 to column 6 line 25; column 17 lines 60-62; column 20 line 31 to column 22 line 39). More specifically, the guide RNA may comprise at least one deoxyribonucleotide (column 2 lines 16-17; column 4 lines 41-56; column 21 lines 40-42; claim 1). Joung et al. teach that in a system that uses separate crRNA and tracrRNA, one or both can be synthetic and can include one or more deoxyribonucleotides, and that the tracr RNA can be expressed from a DNA molecule (column 17 lines 60-63; column 21 lines 40-42, 51-53; column 22 lines 29-31). The method of Joung et al. may further comprise identifying at least one cell that has a modification at a target site wherein the modification is a deletion or an insertion of at least one nucleotide, such that the cell comprises at least one nucleotide difference at the target site as compared to a non-modified cell (column 12 lines 33-38; Fig. 2B). Joung et al. also 
Joung et al. do not teach selecting at least one modified cell and placing it in a culture medium, and generating a culture of modified cells therefrom, or a method further comprising providing a donor DNA to the cell or introducing a polynucleotide modification template into the cell.
Zhang et al. teach a method comprising providing a guide RNA and a Cas endonuclease to a cell (paragraphs [0158] and [239]). The guide RNA and Cas endonuclease are capable of forming a complex that enables the Cas endonuclease to introduce a double strand break at a target site (paragraph [0152]). The guide RNA need not solely comprise ribonucleic acids (paragraph [0038]). The method of Zhang et al. may further comprise providing a donor DNA comprising a polynucleotide of interest to a cell (paragraph [0174]). The donor DNA comprising a polynucleotide modification template may comprise at least one nucleotide modification of the nucleotide sequence of a target site, because the upstream and downstream sequences in the exogenous polynucleotide template can have 75%, 80%, 85%, 90%, 95%, or 100% sequence identity with the targeted genome sequence (paragraph [0213]). The method of Zhang et al. may further comprise identifying at least one cell that has a modification at a target site wherein the modification is a replacement of at least one nucleotide, a deletion of at least one nucleotide, or an insertion of at least one nucleotide (paragraphs [220]-[238]). The method of Zhang et al. may be practiced by delivering a CRISPR enzyme in combination with a guide RNA to cells in 
Church et al. teach a method for creating a culture of modified cells, the method comprising providing to a plurality of cells a Cas endonuclease and a polynucleotide encoding a guide RNA, wherein the guide polynucleotide and Cas endonuclease form a guide polynucleotide Cas endonuclease complex, wherein the Cas endonuclease introduces a double strand break at a target site in at least one cell, thereby producing at least one modified cell, wherein the at least one modified cell comprises at least one nucleotide difference at the target site as compared to a non-modified cell, and selecting the at least one modified cell and placing it in a culture medium, and generating a culture of modified cells therefrom (paragraphs [0039] to [0049]). The method of Church et al. further comprises providing a donor DNA comprising a polynucleotide modification template to the cell wherein said polynucleotide modification template comprises at least one nucleotide modification as compared to the nucleotide sequence of said target site, and identifying at least one cell that has a modification at the target, wherein the modification at said target site is selected from the group consisting of (i) a replacement of at least one nucleotide, (ii) a deletion of at least one nucleotide, (iii) an insertion of at least one nucleotide, and (iv) any combination of (i) - (iii).
Given the teachings of Joung et al. that the target site in the genome of a cell may be modified by expressing in or introducing into a cell or a culture of a plurality of cells a guide RNA and a Cas endonuclease, including a guide RNA formed by a separate crRNA and tracrRNA wherein one or both of the crRNA and tracrRNA can include one or more deoxyribonucleotides, given the teachings of Zhang et al. that the target site in the genome of a prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to express in and/or introduce into a cell or a culture of a plurality of cells a Cas endonuclease and a guide RNA comprising at least one deoxyribonucleotide, including a guide RNA formed by a separate crRNA and tracrRNA wherein one or both of the crRNA and tracrRNA can include one or more deoxyribonucleotides, alone or in combination with a donor DNA or a modification template, select at least one modified cell and place it in a culture medium, and generate a culture of modified cells therefrom. One skilled in the art would have been motivated to do so in order to produce a cell line or cell culture in which a target site or sites in the genome of the cells is modified with reduced off-target effects. One skilled in the art would have had a reasonable expectation of success, given the success of Joung et al., Zhang et al. and Church et al. in modifying a target site in the genome of a cell using a Cas endonuclease and a guide RNA, alone or in combination with a donor DNA or a modification template. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. 



Response to Arguments
Applicants’ arguments filed November 20, 2020 in response to the previous rejection, now withdrawn, of claims 16, 18, 25 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (U.S. Patent Application Publication No. 2016/0024524, published Jan. 28, 2016, now U.S. Patent No. 9,885,033, issued Feb. 6, 2018), and in response to the previous rejection, now withdrawn, of claims 17 and 28 under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent Application Publication No. 2016/0024524, published Jan. 28, 2016, now U.S. Patent No. 9,885,033, issued Feb. 6, 2018) in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0186919, published Jul 3, 2014) have been fully considered in light of the newly applied rejection, but they are not persuasive. 

Applicants traverse the prior rejection of claims 16, 18, 25 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. 
Applicants again note that from the publicly-available patent office records, it appears that the listed filing date of the cited Joung publication and the ‘007 provisional post-date the priority date of the instant application. Applicants point out that every example of ‘647, ‘178, and ‘ 148 provisional utilized guide RNA and did not include any DNA in the guide polynucleotides, and Applicants maintain, therefore, that Joung is not prior art to the instantly pending claims. Applicants also note that prior arguments regarding Joung are incorporated herein by reference.
Applicants also point out that, as Dr. Hou’s Declaration states, molecular composition and conformation requirements enable a Cas endonuclease to form a functional complex with a 
The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art.). A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).

Applicants further point out that, the courts have consistently ruled that: “The identical invention must be shown in as complete detail as is contained in the ... claim.” (Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989)). Applicants reassert that, as stated in the Decision on Appeal, Page 7: “What is required is that the prior art reference disclose a method comprising all of the steps “arranged or combined in the same way as in the claim.” See In re Cleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009) (quotations omitted).”
Applicants also note that independent claim (Claim 16) has been amended to recite a method of creating a culture of modified cells from a cell that has been modified with a Cas endonuclease and a guide polynucleotide comprising DNA, and that Joung’s mention of 

Applicants also traverse the prior rejection of claims 17 and 28 under 35 U.S.C. 103 as being unpatentable over Joung et al. in view of Zhang et al. 
The grounds for traversal include the reasons presented above with respect to Joung, and Applicants maintain that prior arguments regarding Joung and Zhang are incorporated herein by reference.
Applicants maintain that because Zhang mentions only guide polynucleotides that are made of solely RNA, Zhang does not constitute prior art to the instant application.
Applicants maintain that neither Joung nor Zhang, individually or combined, provide any method for modifying a target cell genome with a donor DNA or polynucleotide modification template, a Cas endonuclease, and a guide polynucleotide comprising both DNA and RNA.
Applicants point out that a finding of obviousness requires a reasonable expectation of success in making the invention by an ordinary artisan at the time the invention was made, and Applicants maintain that neither Joung nor Zhang provide any indication regarding parameters or direction for a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide, nor do either provide any specific approach of how to achieve the method of the instant claims.



Applicants additionally submit a declaration under 37 CFR § 1.132 of Zhenglin Hou, PH.D.
The declaration asserts that prior to the instant application, the scientific literature only mentioned guides consisting of RNA (#5 page 2).
The declaration observes that Cas endonuclease is a short single stranded CRISPR RNA (crRNA) to target DNA via Watson-Crick base pairing to facilitate foreign dsDNA cleavage. This gRNA-target DNA hybridization generates a R-loop making both DNA target and non-target strands accessible to nuclease domains HNH and RuvC, respectively. The declaration also 
The declaration first observes that the RNA-DNA hybrid duplex is more thermodynamically stable than the DNA-DNA duplex, providing partial energy to unwind the target dsDNA (Lesnik et al., 1995, Exhibit G; Gyi et al., 1998, Exhibit H). (#6 page 2) The declaration observes second that, compared to ssDNA, ssRNA is more subject to degradation, allowing it to be cleared quickly after use, and most importantly, gRNA-target DNA duplex forms a unique structural conformation, a distorted A-form with flatted and shallow minor groove, distinct from the target dsDNA duplex (Nishimasu et al., 2014, Exhibit I), allowing Cas9 to better distinguish and recognize. (#6 page 2) The declaration observes that in the crystal complex of spCas9-sgRNA-targetDNA (Nishimasu et al. 2014), the heteroduplex is recognized in a sequence-independent manner in which guide RNA backbone phosphate and C2’ hydroxyl groups form numerous hydrogen bonds with Cas9’s REC and NUC domain. (#6 page 2)
The declaration maintains, thus, that there are molecular composition and conformation requirements in order for a Cas endonuclease to form a functional complex with a guide molecule. Cas endonucleases have evolved to utilize only RNA as a guide, and that it was a surprising discovery that DNA could be substituted in a guide molecule for RNA (#7 page 2).

Applicants’ arguments are not persuasive. 

With respect to Applicants’ assertion that prior arguments regarding Joung are incorporated herein by reference, the Examiner also asserts that all prior arguments made in response to Applicants’ prior arguments regarding Joung are maintained.
With respect to Applicants’ assertion that, as set forth in the declaration, it was a surprising discovery that DNA could be substituted in a guide molecule for RNA, given that Cas endonucleases have evolved to utilize only RNA as a guide that requires a molecular composition and conformation to enable a Cas endonuclease to form a functional complex, this is not persuasive, for the reasons set forth below in the Examiner’s response to the declaration.
With respect to Applicants’ assertion that Joung et al. is not an enabling prior art reference because Joung et al., did not demonstrate DNA-containing guides for genome editing, this is not persuasive, because there is no requirement that a prior art reference provide a working example to establish its enablement. To provide an enabling disclosure, the prior art reference need only describe the claimed invention in sufficient detail to enable a person of 
With respect to Applicants’ observation that independent claim (Claim 16) has been amended to recite a method of creating a culture of modified cells from a cell that has been modified with a Cas endonuclease and a guide polynucleotide comprising DNA, and that Joung’s mention of transfection of DNA plasmids into U20S.EGFP osteosarcoma epithelial cells, from a human Caucasian female, K562 human immortalized myelogenous leukemia cell line, and HEK293 human embryonic kidney cells does not include any mention for creating a culture of cells comprising a mutation introduced by a Cas endonuclease and a guide comprising DNA, this is not persuasive, because the recitation in the preamble that the claimed method is “for creating a culture of modified cells” is an intended use, and thus not limiting. However, because Joung et al. do not teach the method step of selecting at least one modified cell and placing it in a culture medium, and generating a culture of modified cells therefrom, the rejection of claims 16, 18, 25 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. is withdrawn as set forth above, and claims 16-18 and 28 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent No. 9,885,033, issued Feb. 6, 2018) in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0186919, published Jul 3, 2014) and Church et al. (U.S. patent Application Publication No. 2016/0168592, published Jun. 16, 2016), as set forth above.

With respect to Applicants’ assertion that because Zhang mentions only guide polynucleotides that are made of solely RNA, Zhang does not constitute prior art to the instant application, this is not persuasive. First, Zhang teach that a guide polynucleotide need not solely comprise ribonucleic acids (paragraph [0038]). Second, Zhang need not specifically teach a guide RNA that comprises at least one deoxyribonucleotide in order to be applied as prior art against the instantly pending claims because Joung specifically teach a guide RNA that comprises at least one deoxyribonucleotide, and because Zhang teach the use of a donor DNA and a polynucleotide modification template, as required by dependent claims 17 and 28.
With respect to Applicants’ assertion that neither Joung nor Zhang provide any indication regarding parameters or direction for a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide, nor do either provide any specific approach of how to achieve the method of the instant claims, this is not persuasive. First, Zhang was not cited for teaching a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide; Zhang was cited for teaching the use of a donor DNA and a polynucleotide modification template, as required by dependent claims 17 and 28. Second, the Examiner maintains that Joung provide a substantial indication regarding parameters or direction for a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide, and a specific approach of how to achieve the method of the instant claims with respect to the use of a guide polynucleotide comprising at least one deoxyribonucleotide, at least at column 4 line 41 to column 6 line 25; column 12 lines 21-27; Fig. 1; claims 1-3; column 2 lines 11-17; column 4 line 41 to column 6 
With respect to Applicants’ assertion that one of ordinary skill in the art would not have expected that replacement of RNA with DNA would work, given the mere mentions of “DNA” in Joung and Zhang, this is not persuasive. First, Zhang was not cited for teaching a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide; Zhang was cited for teaching the use of a donor DNA and a polynucleotide modification template, as required by dependent claims 17 and 28. Second, the Examiner maintains that Joung do not merely mention “DNA”. The Examiner maintains that Joung provide a substantial indication regarding parameters or direction for a method of introducing a guide polynucleotide comprising at least one deoxyribonucleotide, and a specific approach of how to achieve the method of the instant claims with respect to the use of a guide polynucleotide comprising at least one deoxyribonucleotide, as set forth above.
With respect to Applicants’ assertion that, as set forth in the declaration, that given this structure-function conservation of the RNA guide/Cas complex, one of ordinary skill in the art would not have expected a DNA containing guide polynucleotide to even form a complex with Cas-endonuclease, let alone form a functional complex that binds the target DNA and cleaves, , this is not persuasive, for the reasons set forth below in the Examiner’s response to the declaration.
With respect to the observation in the declaration that formation of the R-loop by gRNA-target DNA hybridization and its subsequent stability are essential to the CRISPR-Cas system for 
The Examiner notes that Exhibit G (Lesnil et al.) is directed to the stability of DNA, RNA, and DNA:RNA hybrid duplexes between oligonucleotides 8-21 nucleotides in length and their complements, and that Lesnil also indicates that it has been previously reported that the thermodynamic stability of duplexes decreases in the order of RNA duplexes, DNA duplexes and RNA-DNA hybrid duplexes, i.e. the stability of RNA-DNA hybrid duplexes being less than those of RNA duplexes and DNA duplexes (page 10807 column 2 first full paragraph), but Lesnil is silent with respect to whether a hybrid duplex formed by a guide polynucleotide formed by a tracrRNA and a crPolynucleotide that comprises at least one deoxyribonucleotide would provide sufficient partial energy to unwind the target dsDNA
Exhibit H (Gyi et al.) is directed to the interaction between water and C2’-OH groups in RNA and DNA-RNA hybrids, and Gyi indicates that while it has been previously reported the thermodynamic stability of DNA-RNA hybrids is always lower than that of the homologous 
With respect to the observation in the declaration that compared to ssDNA, ssRNA is more subject to degradation, allowing it to be cleared quickly after use, and most importantly, gRNA-target DNA duplex forms a unique structural conformation, a distorted A-form with flatted and shallow minor groove, distinct from the target dsDNA duplex allowing Cas9 to better distinguish and recognize, this is not persuasive, because nothing in the declaration or in the Exhibit indicates that a crPolynucleotide that comprises at least one deoxyribonucleotide would be degraded so quickly that it would not be able to form a guide RNA with a tracrRNA, or that a hybrid duplex formed by a guide polynucleotide formed by a tracrRNA and a crPolynucleotide that comprises at least one deoxyribonucleotide would not be able to forms a distorted A-form with flatted and shallow minor groove. The Examiner also maintains that Exhibit I (Nishimasu et al. Crystal structure of Cas9 in complex with guide RNA and target DNA. Cell. 2014 Feb 27;156(5):935-49. Epub 2014 Feb 13) is silent regarding this issue.
With respect to the observation in the declaration that in the crystal complex of spCas9-sgRNA-targetDNA, the heteroduplex is recognized in a sequence-independent manner in which guide RNA backbone phosphate and C2’ hydroxyl groups form numerous hydrogen bonds with Cas9’s REC and NUC domain, this is not persuasive, because nothing in the declaration or in the Exhibit indicates that a hybrid duplex formed by a guide polynucleotide formed by a tracrRNA and a crPolynucleotide that comprises at least one deoxyribonucleotide would not be recognized 
With respect to the assertion in the declaration that there are molecular composition and conformation requirements in order for a Cas endonuclease to form a functional complex with a guide molecule, that Cas endonucleases have evolved to utilize only RNA as a guide, and that it was a surprising discovery that DNA could be substituted in a guide molecule for RNA, this is not persuasive, because nothing in the declaration or in the Exhibits indicates that a hybrid duplex formed by a guide polynucleotide formed by a tracrRNA and a crPolynucleotide that comprises at least one deoxyribonucleotide could not mimic the molecular composition and conformation required for a Cas endonuclease to form a functional complex with a guide molecule. The Examiner further notes that while Cas endonucleases evolved to utilize a guide RNA formed by base pairing between a native tracrRNA and a native crRNA, prior to the filing date of the instant application the knowledge of the structural and functional requirements of native guide RNAs was sufficiently high that functional synthetic chimeric single guide RNA had been successfully engineered by fusing crRNA and tracrRNAs. See, for example, Jinek et al. (A programmable dual-RNA-guided DNA endonuclease in adaptive bacterial immunity. Science. 2012 Aug 17;337(6096):816-21.  Epub 2012 Jun 28), cited in the PTO-892 mailed 08/09/2017 and in the IDS received 07/22/2016. 
The Examiner maintains that, in light of the level of one of ordinary skill in the biotechnological arts, and in light of what was already understood in the prior art, in particular 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662